Exhibit 10.37

This USPS Electronic Postmark License Agreement (the “Agreement” or “License
Agreement”) is entered into by and between Authentidate Holding Corp., a
corporation organized under the laws of the State of Delaware, with an address
at 300 Connell Drive, Fifth Floor, Berkeley Heights, NJ 07922 (hereinafter
“Authentidate”) and the United States Postal Service, an independent
establishment of the executive branch of the Government of the United States of
America, 39 U.S.C. § 201, headquartered at 475 L’Enfant Plaza, S.W., Washington,
DC 20260, (hereinafter referred to as “USPS” or the “Postal Service”), effective
as of August 1, 2007(“Effective Date”).

Introduction

The United States Postal Service owns certain intellectual property relating to
the provision of electronic content integrity and time and date stamp services.
This License Agreement concerns the non-exclusive grant of rights from the
Postal Service to Authentidate to utilize this intellectual property according
to the terms set forth herein.

1. DEFINITIONS

 

  1.1. “Application Developer (Sub)license Provisions” means

 

  1.1.1. the (sub)licensing provisions set forth in Exhibit D to be included in
any agreement Authentidate enters into with a commercial entity for the purpose
of providing individuals and/or other entities with the ability to indirectly
access the EPM Service via software applications and/or services;

 

  1.1.2. provided, however, that it is not a requirement that Authentidate
execute such license agreement by physically signing a written document, but
instead may be bound to it by the licensee’s action of, for example, clicking on
a “click-on license”; and

 

  1.1.3. it is understood that Authentidate may act in the capacity of an
application developer; provided that Authentidate agrees to be bound by the
terms of such Application Developer (Sub)license Provisions without the need to
execute an agreement.

 

  1.2. “Applied EPM” means an EPM that has been applied to an electronic file by
an End User pursuant to use of the EPM Service.

 

  1.3. “Approval Process” means the process set forth in Section 6.5 below.

 

  1.4. “Confidential Information”

 

  1.4.1. means all non-public information of a Party, including without
limitation, information relating to the EPM Service and its use, modification,
development, methodology, strategy, equipment, specifications, engineering,
licensing, sales, revenues, financial or other business information, and
assessment of the EPM Service as well as any information marked “restricted” or
“confidential” and,

 

  1.4.2. does not include information that either Party can establish (a) was in
its possession before receipt from the disclosing Party; (b) is or becomes
generally known to the public through no fault of the receiving Party; (c) is
received in good faith by the receiving Party from a third party that is not
subject to an obligation of confidentiality owed to the disclosing Party; or
(d) is independently developed by the receiving Party without reference to
Confidential Information received hereunder.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



--------------------------------------------------------------------------------

  1.5. “Date of Application” means the date on which an EPM is applied to an
electronic file by an End User pursuant to use of the EPM Service.

 

  1.6. “Electronic Postmark Service” or “EPM Service” means the provision of an
electronic content integrity and time and date service (as more fully described
in Exhibit B attached hereto and incorporated herein), which includes the use of
rights in USPS IP identified in Exhibit A, including the USPS Marks, and is
offered either in a customized set-up or in a publicly-available set-up to the
market.

 

  1.7. “End Users” means individuals or entities who are able to directly access
the EPM Service as provided by Authentidate (e.g., via client-side Plug-ins); or
commercial entities (including Authentidate) that provide individuals or
entities indirect access to the EPM Service via other software applications and
services and who are properly licensed by Authentidate according to the terms of
the Application Developer (Sub)license Provisions.

 

  1.8. “End User (Sub)license Provisions” means the (sub)licensing provisions
set forth in Exhibit F to be included in any agreement Authentidate enters into
with an End User prior to an End User being given access to the EPM Service,
which agreement must include terms at least as protective of USPS’ rights as
provided in this Agreement, provided, however, that it is not a requirement that
Authentidate execute an agreement containing these provisions by physically
signing a written document, but instead may be bound to it by the licensee’s
action of, for example, clicking on a “click-on license.” It is understood that
Authentidate may act in the capacity of an End User; provided that Authentidate
agrees to be bound by the terms of the End User (Sub)license Provisions without
the need to execute an agreement.

 

  1.9. “USPS Intellectual Property Rights” or “USPS IP” mean USPS’ intellectual
property relating to the provision of the Electronic Postmark Service, as
specifically defined in Exhibit A.

 

  1.10. “USPS Marks” or “USPS Trademarks” mean the trademarks Electronic
Postmark, USPS Electronic Postmark, and such other trademarks as are identified
in Exhibit A.

 

  1.11. USPS Trademark Guidelines” mean the guidelines for use of the USPS
Trademarks set forth in Exhibit E.

2. RIGHTS GRANTED TO AUTHENTIDATE.

 

  2.1. Grant: Subject to the terms set forth herein, USPS grants Authentidate,
under the USPS Intellectual Property Rights, a non-exclusive, worldwide,
terminable license to make, use, offer for sale, sell, provide, advertise,
promote, and market the Electronic Postmark Service using the USPS Trademarks to
End Users in consideration for the Fees to be paid by Authentidate

 

  2.2. Scope:

 

  2.2.1. This Agreement covers an electronic content integrity and time and date
stamping service as described in Exhibit B that falls within the scope of the
USPS Intellectual Property Rights and that is used, provided, advertised,
promoted, marketed, distributed, or sold using the USPS Marks identified in
Exhibit A.

 

  2.2.2. Any modifications or alterations to or any improvements or enhancements
to the Electronic Postmark Service requires the advanced written approval of the
USPS, which approval shall not be unreasonably withheld or delayed.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

2



--------------------------------------------------------------------------------

  2.2.3. Any advertising, promotion, marketing, distribution or sale of the
Electronic Postmark Service not in accordance with Sections 2.1 or 2.2 without
USPS approval risks violating USPS trademark rights, risks violating other USPS
Intellectual Property Rights, and constitutes a breach of this License
Agreement.

 

  2.2.4. Use of USPS trademarks in connection with any services or products
other than the EPM Services is outside the scope of this License Agreement.

 

  2.3. USPS Trademarks: The right to use the USPS Trademarks is limited to use
only by display on packaging or promotional material and customer-interface
documentation for the EPM Service and in software applications for and
electronic files processed by the EPM Service, provided that each use is always
in the manner already approved by the USPS pursuant to Article 6.

 

  2.4. Sub-license: Within the scope of the Grant stated above, Authentidate may
grant sub-licenses under the USPS IP and USPS Marks, provided such sub-licenses
include Application Developer (Sub)license Provisions contained in Exhibit D to
allow its sublicensees to develop and/or provide applications that incorporate
the EPM. Authentidate agrees to enforce the Application Developer (Sub)license
Provisions in sublicenses it executes to the full extent of the law.

3. DUTIES AND OBLIGATIONS OF AUTHENTIDATE

 

  3.1. Authentidate will present a complete EPM Service to prospective
customers. A complete EPM Service consists of, at a minimum, the hardware,
software, billing systems, transactions, management reports, archiving, updates,
upgrades, and all activities supporting an EPM.

 

  3.2. Other IP Licenses: Authentidate acknowledges its responsibility to obtain
any other intellectual property rights (licenses or ownership other than those
detailed in Exhibit A) that may be required to offer Electronic Postmark
Services and will reimburse the Postal Service for any costs and damages the
Postal Service may incur as a result of Authentidate’s failure to honor this
representation.

 

  3.3. No Authorization & Consent: Authentidate acknowledges the U.S. Postal
Service has not exercised 28 USC 1498 with respect to any Intellectual Property
that may concern this Agreement or that concerns its interactions with
Authentidate.

 

  3.4. Backup Archive and Verification System: Within six (6) months from the
Effective Date or later, if agreed to in writing by Authentidate and the USPS,
Authentidate shall provide USPS with a fully operating backup archive and
verification system having a capacity and meeting performance standards
substantially the same as Authentidate’s primary archive and verification
system. Subsequent to Authentidate providing the USPS with the backup archive
and verification system, during the Term Authentidate shall promptly provide to
the USPS all updates and upgrades that Authentidate implements in the primary
archive and verification system.

 

  3.5. Authentidate shall maintain and make available to the USPS, quarterly and
upon request, complete contact information (name, address, telephone number,
email address, etc.) for all End Users, to the extent that such detailed End
User data is available to Authentidate.

 

  3.6. Authentidate acknowledges the Postal Service’s need to protect its public
image, reputation, goodwill, operations and revenues. Therefore, Authentidate
shall not knowingly offer, sell, or facilitate Electronic Postmark Services to
any entity that promotes a cause or product that is likely to bring the USPS,
its officers, employees, or Board of Governors into public disrepute, scandal or
ridicule, or that are derogatory or detrimental to the interests of USPS, or
that harm its goodwill in any manner.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

3



--------------------------------------------------------------------------------

  3.7. Authentidate acknowledges full responsibility for ensuring that End Users
understand the USPS’ role in providing EPM Services and agrees to include as one
of the End User (Sub)license Provisions to which each End User must be bound
(whether through written agreement, “click-on,” “shrink-wrap,” or the like) in
order to receive or use EPM Services, in addition to the provisions set forth in
Exhibit F, the following:

“The Electronic Postmark (EPM) is a service offered by <<name of the EPM Service
provider->> under a non-exclusive licensing agreement with the USPS. In this
licensing agreement, USPS licenses <<name of the EPM Service provider >>and its
licensees the right to provide EPM Services using certain trademarks and other
intellectual property owned by the USPS. As the provider of the services, <<name
of the EPM Service provider>> is solely responsible for the performance of the
EPM Service offered and for providing the necessary customer support. <<name of
the EPM Service provider>> is also solely responsible for serving as the
verifier of any EPMs applied by its customers. The USPS will serve as a backup
verifier of any EPM applied by a customer of <<name of the EPM Service
provider>>. The USPS backup verification service for an EPM is assured for the
life of the Applied EPM, but in no event for a period greater than seven years
from the original Date of Application.”

 

  3.8. Authentidate acknowledges that as an EPM Service provider it will be
solely responsible for product development, operation of its EPM Service in
accordance with best industry standards and practices, marketing and sales,
customer support, integration and interoperation of its EPM Service into other
systems and other matters relating to its EPM Service, in accordance with
Exhibit B.

 

  3.9. Authentidate will meet with the Postal Service on at least an annual
basis to review Authentidate’s use of this License Agreement. Such meeting may
also include other authorized licensees.

 

  3.10. Authentidate agrees that it will extend, without additional payment or
compensation to the USPS, the expiration date of all unused USPS EPMs purchased
(including those purchased by, or assigned to, Authentidate and the USPS) prior
to August 1, 2007, to no later than December 31, 2008. Should Authentidate fail
to comply with the provisions of Section 3.4, any unused EPMs purchased by or
assigned to Authentidate prior to August 1, 2007 will expire upon such failure.

4. DUTIES AND OBLIGATION OF USPS

 

  4.1. In the event that Authentidate, due to extraordinary events, is unable to
fulfill its responsibility of providing verification services for Applied EPMs
in accordance with the terms of this Agreement, the USPS will provide support as
a backup verifier for the EPM Service, consistent with the representation
required as one of the End User (Sub)license Provisions to customers, as set
forth in Section 3.7 above.

5. FEES

 

 

5.1.

Authentidate acknowledges that the USPS requires licensed vendors of Electronic
Postmark Services to pay a quarterly licensing fee to offer USPS branded
Electronic Postmark Services. The fee shall be [ * * * *] per calendar quarter
for [ * * * * ] Applied EPMs in each calendar quarter (“EPM Threshold”), to be
paid on the first day of the first month of each calendar quarter, and [ * * * *
] for each additional Applied EPM in any given calendar quarter, to be paid by
the 25th day of the month immediately following the close of each calendar
quarter (“Fees”). EPMs that were purchased by Authentidate, its End Users, or
the Postal Service prior to the Effective Date that are applied after the

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

4



--------------------------------------------------------------------------------

 

Effective Date shall not be included within the calculation of Fees payable
under this Agreement. The Fees and EPM Threshold shall be appropriately prorated
for any period during which this Agreement is not effective for the entire
calendar quarter.

 

  5.2. Should Authentidate fail to pay any amounts that become due under
Section 5.1, Authentidate shall be charged interest daily at the annual rate of
three percent (3%) over the current prime rate (Citibank’s or its predecessor’s
rate as accurately published in the Wall Street Journal) or the maximum rate
permitted by law, whichever is lower, on each unpaid amount that is not paid
within thirty (30) calendar days from the first day payment becomes due. For
payments made by check, the date of payment shall be the date of postmark of the
envelope containing the check. For payments by electronic funds transfer, the
date of payment shall be the date payment is received into the account of USPS.

 

  5.3. Payments for all Fees should be sent to:

 

USPS Licensing Programs PO Box 7247-7087 Philadelphia, PA 19170-7087

 

Account Name:    USPS Licensing Programs Routing Number:    021000089
Account Number:    40672311

 

  5.4. The USPS reserves the right to change the existing licensing fee
structure (as described in Section 5.1 above) under the following conditions:

 

  5.4.1. if required by regulation or other legal action in accordance with
Section 9.5. Any such change will provide for a ninety (90) day notice period,
unless such change is required earlier pursuant to such regulation.

 

  5.4.2. if the USPS enters into an agreement with another company to
participate in providing a USPS EPM. Any such change will provide for a ninety
(90) day notice period; provided that any such change in the licensing fee
structure shall be subject to Authentidate being offered a fee structure at
least as beneficial to Authentidate as the lowest of the fee structures offered
to such other companies.

 

  5.4.3. by mutual consent of the Parties.

 

  5.5. The Postal Service will not reimburse Authentidate for any refunds of any
payments received by Authentidate for Electronic Postmark Services that
Authentidate may chose to offer its customers.

6. INTELLECTUAL PROPERTY

 

  6.1. Ownership:

 

  6.1.1. USPS represents that it owns all right, title, and interest in the USPS
Intellectual Property Rights.

 

  6.1.2. Nothing contained herein shall be deemed to convey any title or
ownership interest therein to Authentidate. Authentidate receives only the
non-exclusive rights expressly granted by this Agreement.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

5



--------------------------------------------------------------------------------

  6.2. Trademark Use: Authentidate acknowledges that the USPS Trademarks are
trademarks owned solely and exclusively by the USPS and agrees to use the USPS
Trademarks only in the form and manner (with appropriate legends) prescribed by
the USPS pursuant to the USPS Trademark Guidelines attached hereto as Exhibit E
and approved by USPS. Other than as set forth in Section 6.6, Authentidate
agrees not to use any other trademark or service mark in connection with any of
the USPS Trademarks without prior written approval of USPS, which approval shall
not be unreasonably withheld or delayed. Authentidate agrees to mark all
advertising and other materials that include the USPS Trademarks with a legend
indicating that the USPS Trademarks are the property of the USPS and that they
are being used under license from the USPS, together with any other legends or
markings that may be required by law. All use of the USPS Trademarks shall inure
to the benefit of the USPS.

 

  6.3. Quality Control: To assure that the production, appearance, and quality
of Authentidate’s services under the USPS Marks are consistent with the USPS’s
reputation for high quality and with the goodwill associated with the USPS’s
reputation and the USPS Marks, and to ensure the preservation of the USPS Marks
and the USPS’s rights in them, Authentidate agrees to the following:

 

  6.3.1. EPM Services shall comply with all applicable USPS regulations, and all
relevant Federal, state, and local laws, regulations, and ordinances.

 

  6.3.2. Authentidate will maintain technical performance, process and security
standards for the EPM Service hardware and software infrastructure in accordance
with USPS ISA process standards (or equivalent standards) as defined by the
USPS. Such technical infrastructure will be consistent with any recurrent
certification processes that may be required by the USPS.

 

  6.4. EPM Service branding: Authentidate agrees that any files processed using
the EPM Service will include the USPS Marks which will be viewable when such
file is displayed, to the extent that visual display of such file is possible.
The location, selection, and appearance of the USPS Marks on such files will be
subject to the USPS’ Trademark Guidelines.

 

  6.5. Approval Process: To ensure that the appearance of the USPS Marks is
appropriate and proper and to facilitate the preservation of the Postal
Service’s rights in USPS Marks, Authentidate agrees to the following:

 

  6.5.1. Authentidate agrees that it will not use the USPS Marks in a manner
that is likely to be viewed as violent, sexually provocative, offensive,
obscene, in violation of “hate crime” laws, or otherwise likely to shock or
offend the community or in such a way as to bring the Postal Service, its
officers, employees, or Board of Governors, or any other of its trademarks,
service marks or logos into public disrepute, scandal or ridicule, or that
derogates from the public image or reflects unfavorably or negatively upon them.

 

  6.5.2.

Other than as set forth in Section 6.6, Authentidate shall not use or publicly
display or distribute any material (hard copy or soft copy) displaying the USPS
Marks (the “Material”) until after the Postal Service has reviewed and approved
it in writing, which approval shall not be unreasonably withheld or delayed.
Authentidate shall not depart from the approved Materials in any material
respect without the Postal Service’s prior written approval, which approval
shall not be unreasonably withheld or delayed. The Postal Service will make best
efforts to inform Authentidate of its approval or disapproval in writing within
ten (10) business days of any request from Authentidate. Failure to approve or
disapprove within such ten (10) business day period shall always be deemed
disapproval. After the ten (10) day period, Authentidate should

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

6



--------------------------------------------------------------------------------

 

immediately (if desired) resubmit its Material and/or telephone to request an
explanation of the disapproval, but in no event will the lack of a response from
the Postal Service ever be taken as approval.

 

  6.5.3. Authentidate acknowledges that any violation of this Section may result
in irreparable harm to the Postal Service, and the Postal Service may be
entitled to seek immediate, preliminary and permanent injunctive relief against
the further violation of the Postal Service’s rights, in addition to all other
remedies available to it.

 

  6.5.4. Authentidate shall abide by such other demands, changes, and
instructions as issued from time to time as provided to Authentidate in writing
by the USPS to maintain the quality of the USPS Marks.

 

  6.6. If Authentidate has already received explicit approval in writing from
the USPS prior to the Effective Date for a specific use of a USPS Mark, then
Authentidate may continue that use of that USPS Mark for at least one year from
the Effective Date. After one year from the Effective Date USPS has the right to
raise an objection to such use in writing and to require Authentidate to stop
such use, which use shall cease no later than three months after such written
objection.

 

  6.7. If Authentidate has already been using a USPS Mark in a specific manner—a
specific context—since at least one year prior to the Effective Date without
objection from the USPS, then Authentidate may continue that use of that USPS
Mark for at least six months from the Effective Date. After six months from the
Effective Date USPS has the right to raise an objection to such use in writing
and require Authentidate to stop such use, which use shall cease no later than
three months after such written objection.

7. REPORTS AND EXAMINATION OF RECORDS

 

  7.1. Reports:

 

 

7.1.1.

Throughout the duration of this Agreement, Authentidate shall submit to the USPS
monthly usage reports, and a consolidated quarterly usage report with each
quarterly payment of Fees for excess EPMs, if any, no later than the 25th day of
the month immediately following the close of each calendar month or quarter as
applicable. This report should exclude those USPS EPMs which were purchased
prior to the Effective Date of this Agreement (as set forth in Section 3.9). The
usage reports are to be in the format included in Exhibit C.

 

  7.1.2. For the period, starting one month after the Effective Date of this
Agreement and ending on December 31, 2008 Authentidate shall also file monthly
usage reports for all USPS EPMs purchased prior to the Effective Date of the
Agreement (as set forth in Section 3.9).

 

  7.2. Examination of Records:

 

  7.2.1. Records. “Records” includes books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of whether such
items are in written form, in the form of computer data, or in any other form
that relate specifically to the EPM Services and EPM use.

 

  7.2.2. Examination. The USPS contracting officer or any authorized
representative of the Postal Service, including the Postal Service Office of the
Inspector General, will have the right to examine and audit the supporting
records and materials, for the purposes of evaluating:

 

  7.2.2.1.     compliance by Authentidate with its reporting requirements; and

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

7



--------------------------------------------------------------------------------

  7.2.2.2.     the data reported.

 

  7.2.3. Availability: Authentidate must maintain and make available, upon
request, the records, materials, and other evidence described in this clause,
for examination, audit, or reproduction, until three (3) years after final
payment under this Agreement or any longer period required by statute or other
clauses in this Agreement. In addition Authentidate must make available records
relating to appeals under the claims and disputes clause or to litigation or the
settlement of claims arising under or related to this Agreement. Such records
must be made available until such appeals, litigation or claims are finally
resolved.

8. TERM

This Agreement shall remain in effect for a period of three (3) years from the
Effective Date (“Term”). This Agreement may be renewed for additional
consecutive one (1) year terms upon written agreement of each of the Parties,
where each additional term shall begin immediately following the prior term.

9. TERMINATION

 

  9.1. Termination for Convenience: This Agreement may be terminated by either
Party for convenience, including pursuant to Section 9.5, upon one hundred
twenty (120) calendar days’ prior written notice at no cost to the parties other
than the obligations that are deemed to survive.

 

  9.2. Termination as a Result of Change of Control or Ownership. This Agreement
may be terminated by the Postal Service within twenty (20) calendar days from
its receipt of notification from Authentidate pursuant to Section 11. Any
termination pursuant to this Section 9.2 shall be effective upon the later of
(i) ten (10) business days following written notice of termination from the
USPS, or (ii) a date set by the USPS. Should the USPS fail to deliver
notification of termination to Authentidate within twenty (20) calendar days
from its receipt of notification from Authentidate pursuant to Section 11, the
USPS’ right to terminate this Agreement pursuant to this Section 9.2 shall be
waived.

 

  9.3. Termination by Mutual Consent: This Agreement may be terminated at any
time by the mutual consent of the Parties.

 

  9.4. Termination for Breach: In the event of a material breach of this
Agreement the Party alleging the breach must provide thirty (30) calendar days
written notice of the breach. If the breach is not cured or the allegedly
breaching Party is not diligently undertaking to cure the breach within thirty
(30) calendar days following such written notice, the Party alleging the breach
may terminate this Agreement upon thirty (30) calendar days written notice
following the cure period.

 

  9.5. The Parties agree and acknowledge that this Agreement shall not be
governed by the provisions of the USPS Supplying Practices and Principles or the
Contract Disputes Act. In addition, the Parties waive any and all express or
implied remedies, recourse or administrative procedures provided or created
thereby. The Parties agree and acknowledge that this is a contractual agreement
to pursue a business arrangement and does not constitute a procurement. This
Agreement shall not in any way prohibit any Federal governmental authority,
excluding the USPS, from taking or failing to take any action.

 

  9.6. In the event that:

 

  9.6.1.

any branch, agency, or independent establishment of the United States Government
takes or fails to take any action that would substantially impair the USPS from
offering the services

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

8



--------------------------------------------------------------------------------

 

contemplated by this Agreement, such substantial impairment shall not deprive
the Parties of any rights under this Agreement, including USPS’ rights of
termination in accordance with Article 9;

 

  9.6.2. the USPS is required by any other branch, agency or independent
establishment of the United States Government to terminate or fail to perform
its obligations under this Agreement within a period of fewer than thirty
(30) calendar days, the USPS may give a notice of termination pursuant to
Section 9.1, which notice (notwithstanding Section 9.1 hereof) shall be
effective immediately or at such other time as specified therein by the USPS;

 

  9.6.3. either Party is enjoined from proceeding with this Agreement by a court
of competent jurisdiction, such Party may give a notice of termination pursuant
to Section 9.1 hereof, which notice (notwithstanding Section 9.1 hereof) shall
be effective immediately or at such other time as specified therein by such
Party; and

 

  9.6.4. a notice of termination is given pursuant to either of the two
preceding paragraphs; the provisions of Section 9.1 shall apply as if such
notice had been given pursuant to such Section.

 

  9.7. Effect of Termination: Upon termination of this Agreement for any reason,
Authentidate shall:

 

  9.7.1. immediately cease use of any and all USPS Marks;

 

  9.7.2. immediately cease use of any and all inventions covered by USPS
patents;

 

  9.7.3. ensure that the USPS has the back-up archive and verification system
(referenced in 3.3) fully operational

 

  9.7.4. remit all fees due to the USPS within thirty (30) calendar days of such
termination.

10. SURVIVAL

Survival: The obligation of confidentiality set forth in this Agreement shall
remain in effect notwithstanding any termination of this Agreement. In addition,
the following provisions of this Agreement shall survive the termination of this
Agreement: Sections 5, 7, 9.5, 9.7, 10, 12, 13, 14 and 15.

11. ASSIGNMENT

This Agreement and the rights granted hereunder are not assignable by
Authentidate or by operation of law to any other person, persons, firms, or
corporations without the express written approval of USPS, which approval shall
not be unreasonably withheld or delayed; provided that any assignment pursuant
to a merger, acquisition, restructuring, change of control, sale of all or
substantially all of the stock or assets of Authentidate to which this Agreement
relates, or an assignment to an affiliate, parent or subsidiary of Authentidate
shall be allowed and shall not require any approval or consent of the USPS.
Authentidate is required to provide written notice to the Postal Service ten
(10) calendar days prior to a merger, acquisition, restructuring, change of
control, sale of all or substantially all of the stock or assets of Authentidate
to which this Agreement relates, or an assignment to an affiliate, parent or
subsidiary of Authentidate. Any information provided by Authentidate pursuant to
this Section 11 shall be deemed Confidential Information of Authentidate. Any
assignment that is not allowed hereunder, and that is undertaken without USPS
approval, shall be void.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

9



--------------------------------------------------------------------------------

12. APPLICABLE LAW, ARBITRATION AND LEGAL COMPLIANCE

 

  12.1. Applicable Law: This Agreement shall be interpreted in accordance with
the federal laws of the United States; provided that should federal law not
apply, this Agreement shall be interpreted in accordance with the laws of the
state of New York without giving effect to its choice of law provisions.

 

  12.2. Dispute Resolution Mechanism: If a dispute arises out of or relates to
this Agreement, or the breach thereof, and if the dispute cannot be settled
through direct discussions, the Parties agree first to endeavor to settle the
dispute in an amicable manner by negotiation between the parties. If the dispute
cannot be settled at that level within thirty (30) calendar days of the start of
such negotiations, then the Parties may by mutual agreement, conduct a
non-binding mediation proceeding under such rules and procedures as they may
agree upon. Thereafter, any unresolved controversy or claims arising out of or
relating to the Agreement, or the breach thereof, may be brought by a Party in
the appropriate judicial forum as further defined herein.

 

  12.3. Consent to Jurisdiction: With respect to any suit, action or other
proceedings relating to the Agreement that has not been resolved by negotiation
or mediation (collectively “Proceedings”), the Parties each irrevocably submits
to the exclusive personal jurisdiction of the United States District Court for
the District of Columbia and waive any objection that it may have at any time to
the laying of venue of any Proceedings brought in such court, waive any claims
that such Proceedings have been brought in an inconvenient forum and further
waive the right to object, with respect to such Proceedings, that such court
does not have personal jurisdiction over such Party.

 

  12.4. Choice of Law: This Agreement shall be governed by and construed in
accordance with the federal law of the United States; provided that should
federal law not apply, this Agreement shall be interpreted in accordance with
the laws of the state of New York.

13. NONDISCLOSURE AND PRIVACY

 

  13.1. Protection and Use of Confidential Information

 

  13.1.1. Acknowledgment: Each Party acknowledges that the Confidential
Information disclosed hereunder by the disclosing Party constitutes trade
secrets and copyrighted work product that are owned solely and exclusively by
the disclosing Party or its licensors.

 

  13.1.2. Limited Use: Each Party authorizes the other Party to use its
Confidential Information solely for the limited purposes authorized by this
Agreement.

 

  13.1.3. Protection: Each Party hereby agrees to take all steps reasonably
necessary to maintain and protect the Confidential Information of the other
Party in the strictest confidence for the benefit of the other Party. In
addition, each Party shall comply with all specific terms of this Agreement
regarding its handling and use of the Confidential Information of the other
Party.

 

 

13.1.4.

Disclosure: Each Party will not at any time, without the express written
permission of the disclosing Party, disclose the Confidential Information of the
disclosing Party or any product containing same directly or indirectly to any
third person, except for its employees and agents who have expressly agreed in
writing to be bound by confidentiality obligations at least as restrictive as
the terms of this Agreement. Each Party shall at all times remain primarily
liable for the conduct of its employees and agents.

 

  13.1.5. Term of Obligation: Each Party’s obligations with respect to the
Confidential Information shall survive termination of this Agreement for three
(3) years.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

10



--------------------------------------------------------------------------------

  13.2. Applicability

 

  13.2.1. Each Party’s duties under this Agreement shall apply to Confidential
Information that is disclosed to it by employees, agents, consultants,
affiliated persons, affiliated companies, or any other representatives of the
other Party prior to termination of this Agreement.

 

  13.2.2. Each Party’s duties respecting the other Party’s Confidential
Information shall apply to Confidential Information disclosed in writing,
orally, in the form of tangible property, electronically or otherwise, to it by
any means, format, or medium. Failure to include a confidentiality notice on any
materials disclosed to a Party shall not give rise to an inference that the
Confidential Information disclosed is not confidential; provided that if
tangible, it is marked as confidential and if not tangible, the confidential
nature of the information is confirmed in writing to the other Party within
thirty (30) days of such disclosure, or if the information by its nature would
be understood to be confidential.

 

  13.3. Judicially Required Disclosure: In the event that a Party is required by
judicial or administrative process to disclose Confidential Information, such
Party shall promptly notify the disclosing Party and allow the disclosing Party
a reasonable time to oppose such process before making such disclosure.

 

  13.4. Privacy: As a condition of the authority granted hereunder, Authentidate
must adhere to: (1) the Postal Service’s privacy policies, and (2) any privacy
policy that Authentidate publishes to the extent that privacy policy imposes
additional or more stringent requirements on Authentidate than applicable law,
regulation, or Postal Service policies.

14. INDEMNIFICATION AND LIABILITY

 

  14.1. Authentidate will indemnify the USPS against any third party claims for
damages or losses that arise as a result of Authentidate’s provisioning of the
Electronic Postmark Service in such a way as to cause infringement of third
party intellectual property rights, which infringement would not otherwise have
occurred absent such activities of Authentidate.

 

  14.2. Neither Party shall be liable to the other Party by reason of any
termination, expiration, or non-renewal of this Agreement for loss of
prospective profits or anticipated sales of licenses, or for expenditures,
investments, leases, property improvements, or commitments made in connection
with or reliance upon this Agreement.

 

  14.3. Insurance. Authentidate shall at its own expense, during the entire term
of this Agreement, keep in full force and effect, policies of insurance meeting
or exceeding the following specifications which shall cover all of the EPM
Service:

General Liability insurance in a minimum amount of [ * * * * ] and an Excess
Liability policy (umbrella form) with a minimum [ * * * * ] per occurrence
limit.

Errors or Omissions Liability insurance in a minimum amount of [ * * * * ] and
an Excess Liability policy form with a [ * * * * ] per occurrence limit.
Cyberliability insurance in an amount of [ * * * * ] per year with a [ * * * * ]
per occurrence limit. The parties may change these limits by mutual consent.

Authentidate will provide the USPS with a Certificate of Insurance within thirty
(30) days of the Effective Date of this Agreement. All Certificates of Insurance
shall provide for a thirty (30) day cancellation notice from the insurance
carrier. Authentidate shall immediately notify the USPS of any cancellation
notice by the insurance carrier

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

11



--------------------------------------------------------------------------------

  14.4. Damages. In the event any Party asserts any claim against any other
Party, or its employees, affiliates, successors and/or assigns, for breach of
this Agreement or otherwise relating to this Agreement or the subject matter
hereof or the performance of the Parties’ obligations hereunder, the amount of
monetary damages that any such Party may claim and receive shall be limited as
follows: in the case of a claim asserted against the USPS, the monetary damages
shall be limited to an amount equal to the lesser of (i) the aggregate amount
that the USPS has received or is entitled to receive pursuant to Section 5 from
August 1, 2007 through and including the date the claim arises, or (ii) [ * * *
* ], and, in the case of a claim asserted against Authentidate, monetary damages
shall be limited to an amount equal to the lesser of (i) the aggregate amount
Authentidate has received or is entitled to receive from the sales of USPS EPM
from August 1, 2007 through and including the date the claim arises, or (ii) [ *
* * * ] (in each case, the “Maximum Damages”). Nothing in this Agreement shall
be construed as an acknowledgment or concession as to the validity of any such
claim or the entitlement of any Party to any amount of damages. In no event
shall any Party be liable under this Agreement under any theory of tort,
contract, strict liability or other legal or equitable theory for any lost
profits or exemplary, punitive, special, incidental, indirect, moral or
consequential damages asserted on behalf of any person whether or not a Party to
this Agreement, each of which claims is hereby excluded by agreement of the
Parties.

15. MISCELLANEOUS

 

  15.1. Notices: All notices or other communications required or desired to be
sent to either Party shall be in writing and sent by Registered Mail or
Certified Mail, postage prepaid, Return Receipt requested, by Express Mail or by
facsimile to the address specified below. Either Party may change such address
by notice in writing to the other Party.

 

To USPS:    United States Postal Service    Postal Technology Management    475
L’Enfant Plaza NB 4200    Washington, D.C. 20260-2118    Attn:     Dan Lord   
Phone:  202-268-4281    Fax:      202-268-4283

 

To Licensee:    Authentidate Holding Corp.    300 Connell Drive, Fifth Floor   
Berkeley Heights, NJ 07922    Attn:    Chief Executive Officer    Phone:
908-787-1700    Fax:     908-934-9215

 

  15.2. Force Majeure: Neither Party shall be responsible for delays or failure
of performance resulting from acts beyond the reasonable control of such Party.
Such acts shall include, but not be limited to, acts of God, strikes, walkouts,
riots, acts of war, terrorism, epidemics, failure of suppliers to perform,
governmental regulations, power failures, earthquakes, or other disasters.

 

  15.3. Headings: The titles and headings of the various articles and sections
in this Agreement are intended solely for reference and are not intended for any
other purpose whatsoever or to explain, modify, or place any construction on any
of the provisions of this Agreement.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

12



--------------------------------------------------------------------------------

  15.4. All Amendments in Writing: No supplement, modification, or amendment of
this Agreement shall be binding, unless executed in writing by a duly authorized
representative of each Party to this Agreement.

 

  15.5. Entire Agreement: The Parties have read this Agreement and agree to be
bound by its terms, and further agree that it constitutes the complete and
entire agreement of the parties and supersedes all previous communications, oral
or written, between them relating to this Agreement and to the subject matter
hereof. No representations or statements of any kind made by either Party that
are not expressly stated herein shall be binding on such Party.

 

Signed for on behalf of     Signed for on behalf of the Authentidate Holding
Corp.     United States Postal Service

/S/    SUREN PAI        

   

    NICHOLAS F. BARRANCA        

Name   Suren Pai     Name   Nicholas F. Barranca Title   Chief Executive Officer
    Title   V.P. Product Development Date   July 23, 2007     Date   July 26,
2007

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

13



--------------------------------------------------------------------------------

EXHIBIT A

USPS Intellectual Property Rights

(or “USPS IP”)

TRADEMARKS:

 

1.

ELECTRONIC POSTMARK® word mark

 

2.

EPM® word mark

 

3.

USPS ELECTRONIC POSTMARK® word mark

 

4. USPS EPM™ word mark

 

5. The Electronic Postmark logo

PATENTS:

The following patents and all other patents relating to EPMs and the EPM Service
that are owned by or licensed to the USPS (with rights to sublicense).

 

PAT. NO.

  

Title

1   7,159,238    Enhanced browser application for service related to the
transportation of a message 2   7,121,455    Systems and methods for electronic
postmarking including ancillary data 3   6,928,270    Wireless communication
system and method for deliveries 4   6,917,948    Systems and methods for
providing electronic archiving

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

14



--------------------------------------------------------------------------------

EXHIBIT B

ELECTRONIC POSTMARK CONTENT INTEGRITY

AND TIME AND DATE SERVICE DESCRIPTION

The EPM Service shall be a content integrity and time and date stamp service
that incorporates the USPS IP identified in Exhibit A. The service shall use
standard cryptographic techniques and auditable time stamps to provide trusted
proof of the content of any digital file as of a specific point of time.

The EPM Service shall accept and store information describing electronic files
for later non-repudiation. The electronic file, which shall remain at the
customer location, is run through a cryptographic hash algorithm, and then
time-stamped using a secure auditable time stamping master clock. The hash
value, certificate and timestamp shall be stored in a database. After
time-stamping, the customer shall be sent a receipt consisting of an electronic
object that incorporates the EPM time stamp and hash code of the hashed file.
Later, should the electronic file be the subject of a dispute involving
questions as to whether changes have been made to the electronic file, the
electronic file can be subject to a verification transaction in which the
electronic file is re-hashed and compared with the original hash value and
timestamp retrieved from the database. The EPM Service must comply with at least
one of the following time stamping standards:

 

  •  

RFC 3161

 

  •  

X9.95

 

  •  

UPU S-43

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

15



--------------------------------------------------------------------------------

EXHIBIT C

USPS—Authentidate (Monthly Report)

United States Postal Service

Monthly Electronic Postage Mark (EPM)

From Authentidate Holding

 

Run Date: November 1, 2007

      (October 1, 2007—October 31, 2007)

 

Industry

  

Customer Account

  

EPM Usage

Industry 1    Customer 1       Customer 2       Customer 3       Customer 4   
   Customer 5       Customer 6             

Subtotal Industry 1

      Industry 2    Customer 1       Customer 2       Customer 3       Customer
4       Customer 5       Customer 6             

Subtotal Industry 2

     

Grand Total Monthly FY 2008

             

Note: Individual customer account numbers are to be specifically identified in
this report.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

16



--------------------------------------------------------------------------------

EXHIBIT D

“Application Developer (Sub)license Provisions”

In practice, a different term may be substituted

for “(Sub)license” or “Sublicensee”

A. DEFINITIONS

 

  1) “Approval Process” means the Approval Process set forth in the section
entitled Intellectual Property.

 

  2) “Electronic Postmark Service” or “EPM Service” means the electronic content
integrity and time and date stamp service provided by Authentidate under license
from the USPS to provide USPS EPMs.

 

  3) “Licensed Rights” means USPS Intellectual Property Rights (defined below)
and USPS Marks (aka “USPS Trademarks”) (defined below).

 

  4) “Software Developer’s Kit” or “SDK” means a software application that is
provided by Authentidate to Sublicensee for the purpose of developing software
applications and services that incorporate the EPM Service.

 

  5) “USPS Intellectual Property Rights” or “USPS IP” mean the rights that
Authentidate has licensed from the United States Postal Service relating to the
provision of the Electronic Postmark Service, as specifically defined in Exhibit
A.

 

  6) “USPS Marks” or “USPS Trademarks” mean the trademarks Electronic Postmark,
USPS Electronic Postmark, and such other trademarks as are identified in Exhibit
A.

B. RIGHTS GRANTED TO SUBLICENSEE.

 

  1) Grant: Subject to the terms of this Agreement, Authentidate grants
Sublicensee, under the Licensed Rights, a non-exclusive, worldwide, terminable
license to develop and/or provide software applications and services that
incorporate the EPM Service and to use, provide, advertise, promote, and market
the Electronic Postmark Service using the USPS Trademarks to End Users in
consideration for the Fees to be paid to Authentidate.

 

  2) Scope:

 

  a) This Grant covers an electronic content integrity and time and date
stamping service as described in Exhibit B.

 

  b) Any modifications or alterations to or any improvements or enhancements to
the Electronic Postmark Service requires the advanced written approval of
Authentidate.

 

  c) Sublicensee shall not modify or alter or attempt to improve or enhance the
Electronic Postmark Service.

 

  d) Any advertising, promotion, marketing, distribution or sale of the
Electronic Postmark Service not in accordance with Section D will be in
violation of USPS trademark rights, risks violating other USPS Intellectual
Property Rights, and constitutes a breach of this Grant.

 

  e) Use of USPS Trademarks in connection with any services or products other
than the EPM Services is outside the scope of this Grant.

 

  3)

USPS Trademarks: The right to use the USPS Trademarks is limited to use only by
display on packaging or promotional material and customer-interface
documentation for the EPM Service and in

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

17



--------------------------------------------------------------------------------

 

software applications for and electronic files processed by the EPM Service,
provided that each use is always in the manner already approved by the USPS
pursuant to Section D.

C. DUTIES AND OBLIGATIONS OF SUBLICENSEE

 

  1) If a Sublicensee wishes to provide access to the EPM Service to others,
then the Sublicensee will make all necessary preparations to do so and submit
all uses of USPS Trademarks for approval to the USPS and not begin providing
access until after approval is received from the USPS.

 

  2) Sublicensee acknowledges the Postal Service’s need to protect its public
image, reputation, goodwill, operations and revenues. Therefore, Sublicensee
shall not knowingly offer, sell, or facilitate Electronic Postmark Services to
any entity that promotes a cause or product that is likely to bring the USPS,
its officers, employees, or Board of Governors into public disrepute, scandal or
ridicule, or that are derogatory or detrimental to the interests of USPS, or
that harm its goodwill in any manner.

D. INTELLECTUAL PROPERTY

 

  1) Trademark Use: Sublicensee acknowledges that the USPS Trademarks are
trademarks owned solely and exclusively by the USPS and agrees to use the USPS
Trademarks only in the form and manner (with appropriate legends) prescribed by
the USPS and approved by USPS. Sublicensee agrees not to use any other trademark
or service mark in connection with any of the USPS Trademarks without prior
written approval of USPS, which approval shall not be unreasonably withheld or
delayed. Sublicensee agrees to mark all advertising and other materials that
include the USPS Trademarks with a legend indicating that the USPS Trademarks
are the property of the USPS and that they are being used under license from the
USPS, together with any other legends or markings that may be required by law.
All use of the USPS Trademarks shall inure to the benefit of the USPS.

 

  2) Quality Control: To assure that the production, appearance, and quality of
services under the USPS Marks are consistent with the USPS’s reputation for high
quality and with the goodwill associated with the USPS Marks, and to ensure the
preservation of the USPS Marks and the rights associated with them, Sublicensee
agrees to take no steps to negatively affect:

 

  a) EPM Services’ compliance with all applicable USPS regulations, and all
relevant Federal, state, and local laws, regulations, and ordinances.

 

  b) Maintaining of the technical performance, process and security standards
for the EPM Service hardware and software infrastructure in accordance with USPS
ISA process standards (or equivalent standards) as defined by the USPS.

 

  3) Approval Process: To ensure that the appearance of the USPS Marks is
appropriate and proper and to facilitate the preservation of the Postal
Service’s rights in USPS Marks, Sublicensee agrees to the following:

 

  a) Sublicensee agrees that it will not use the USPS Marks in a manner that is
likely to be viewed as violent, sexually provocative, offensive, obscene, in
violation of “hate crime” laws, or otherwise likely to shock or offend the
community or in such a way as to bring the Postal Service, its officers,
employees, or Board of Governors, or any other of its trademarks, service marks
or logos into public disrepute, scandal or ridicule, or that derogates from the
public image or reflects unfavorably or negatively upon them.

 

  b)

Sublicensee shall not use or publicly display or distribute any material (hard
copy or soft copy) displaying the USPS Marks (the “Material”) unless the Postal
Service has reviewed and

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

18



--------------------------------------------------------------------------------

 

approved that use of the USPS Marks in writing, which approval shall not be
unreasonably withheld or delayed. Sublicensee shall not depart from the approved
Materials in any material respect without the Postal Service’s prior written
approval, which approval shall not be unreasonably withheld or delayed. The
Postal Service will make best efforts to inform Sublicensee of its approval or
disapproval in writing within ten (10) business days of any request from
Sublicensee. Failure to approve or disapprove within such ten (10) business day
period shall always be deemed disapproval. After the ten (10) day period,
Sublicensee should immediately (if desired) resubmit its Material and/or
telephone to request an explanation of the disapproval, but in no event will the
lack of a response from the Postal Service ever be taken as approval.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

19



--------------------------------------------------------------------------------

EXHIBIT E

Standard USPS Trademark Guidelines

A. TRADEMARK USE GUIDELINES

These guidelines shall apply to each of the USPS Marks. This is illustrated
below with respect to the EPM® trademark.

 

1.

Use as an adjective and not a noun. Always use the EPM® trademark as an
adjective immediately before a noun.

 

Correct:    Use of the EPM® service provides . . . . . Incorrect:    Use of EPM®
provides . . . . .

 

2.

Do not use in the plural or the possessive. The EPM® mark is not a noun, and
should not be used in the plural.

 

Correct:    All types of electronic messaging can be processed by the EPM®
service. Incorrect:    EPM® can be processed. The EPM® mark should not be used
in the possessive. Correct:    The EPM® service’s benefit is . . . . .
Incorrect:    EPM’s® benefit is . . . . .

 

3. Trademark Attribution.

Notice of the EPM® mark’s status as a federally registered mark must always
accompany the mark. This notice is provided by tagging the mark’s upper
right-hand shoulder with the registration symbol “®” with no space between the
mark and the symbol. In the absence of a “®” symbol, a parenthetical notation,
such as (R), is acceptable. With respect to USPS Marks that are not federally
registered, the symbol ™ for trademarks should be used in place of the ® symbol.

 

4. Trademark Legends.

Authentidate shall use the following legend at least once in each publication or
other document referencing the EPM® trademark: “EPM® is a trademark of the
United States Postal Service and is used with permission.”

The legend must be legible, reasonably prominent, easily readable, and
positioned in a place typical for legal notices, for example, on the back of the
title page or at the bottom of one of the first several pages or at the end of
the document or elsewhere with Authentidate’s own legal notices.

B. ADDITIONAL TRADEMARK AND COPYRIGHT GUIDELINES

 

  1) Except as stipulated by this Agreement, use, reproduction, copying, or
redistribution of the other Party’s trademarks, copyrighted materials, and/or
logos is strictly prohibited without written permission from the Party owning or
controlling such trademarks, copyrighted materials and/or logos.

 

  2) Neither Party shall use the other Party’s copyrighted material, trademarks,
or logos in the following ways:

 

  (a) in a product name or publication title not owned, controlled or approved
by the Party with rights to the copyrighted material, trademarks or logos used;

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

20



--------------------------------------------------------------------------------

  (b) in, as, or as part of each Party’s own trademarks;

 

  (c) to identify products or services not owned, controlled or approved by the
other Party;

 

  (d) in a manner likely to cause confusion; and

 

  (e) in a manner that disparages the other Party.

 

  3) Each Party’s trademarks may not be used in any manner that expresses or
might imply the other Party’s affiliation, sponsorship, endorsement,
certification, or approval, other than as contemplated by this Agreement.

 

  4) Neither Party shall use the other Party’s trademarks in association with
any third party trademarks in a manner that might suggest co-branding with the
third party or is otherwise likely to create confusion as to the source,
sponsorship or ownership of either Party’s trademarks, other than as
contemplated by this Agreement.

 

  5) Neither Party’s trademarks may be incorporated into or used as part of any
trade name, business name, domain name, product or service name, logo, trade
dress, design, slogan, or other trademark not owned, controlled, or approved by
the other Party. This restriction applies whether each Party’s trademark(s) are
used alone or are combined with any other symbols, be they words, logos, icons,
graphics, photos, slogans, numbers, or other design elements.

 

  6) Each Party may use the other Party’s logo only in the forms provided
electronically or in hard copy by the owning or controlling Party of such logo.
Such logos may not be altered in any manner, be it in proportion, color,
movement, element, etc., or animated, morphed, or otherwise distorted in
perspective or dimensional appearance. Any changes in size of a Party’s logo
made by the other Party shall retain the full graphical integrity of the
original image. Any use of the other Party’s images on a website shall be of
low-resolution and not easily duplicated by other third parties from the Party’s
website.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

21



--------------------------------------------------------------------------------

EXHIBIT F

“End User (Sub)license Provisions”

In practice, different terms may be substituted

for “End User” and for “(Sub)license”

A. DEFINITIONS

 

  1) “Electronic Postmark Service” or “EPM Service” means the electronic content
integrity and time and date stamping service provided by Authentidate under
license from the USPS to provide USPS EPMs.

 

  2) “Licensed Rights” means USPS Intellectual Property Rights (defined below)
and USPS Marks (aka “USPS Trademarks”) (defined below).

 

  3) “USPS Intellectual Property Rights” or “USPS IP” mean the rights that
Authentidate has licensed from the United States Postal Service relating to the
provision of the Electronic Postmark Service, as specifically defined in Exhibit
A.

 

  4) “USPS Marks” or “USPS Trademarks” mean the trademarks Electronic Postmark,
USPS Electronic Postmark, and such other trademarks as are identified in Exhibit
A.

B. RIGHTS GRANTED TO END USER.

 

  1) Grant: Subject to the terms of this Agreement, Authentidate grants End
User, under the Licensed Rights, a non-exclusive, worldwide, terminable license
only to use the EPM Service and a non-exclusive, worldwide, terminable limited
license to use the USPS Trademarks only as provided by the EPM Service as
provided to it by Authentidate or its designee for the purpose for which it is
provided, in consideration for the Fees.

 

  2) SCOPE:

 

  a) In any event, regardless of any statements in any provisions, End User
shall have no rights any greater than those stated in the Section above entitled
“Grant.” The following provisions clarify and may lessen, however, the Grant
stated above.

 

  b) End User does not obtain a license or sublicense to use USPS Trademarks
pursuant to this agreement for any purpose outside the scope of the EPM Service;
Other than as part of the EPM Service, End User has no right to make any
commercial use of the USPS Marks.

 

  c) It is understood and agreed that the USPS Marks will automatically be
privately duplicated and displayed in and/or on electronic files in accordance
with system requirements designed by Authentidate in the course of use of the
EPM Service as provide by Authentidate.

 

  d) End User shall not modify or alter or attempt to improve or enhance the
Electronic Postmark Service or any part thereof, including but not limited to
the USPS Trademarks, and possesses no right to do so.

 

  e) Any use of the Electronic Postmark Service or the USPS Marks not in
accordance with this Agreement risks violating USPS trademark rights, risks
violating other USPS Intellectual Property Rights, and constitutes a breach of
this Agreement.

 

Confidential

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [****], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

22